Citation Nr: 0830941	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  94-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disorders to include 
multiple joint pains in the knees, ankles, and right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 or April 
1992, in addition to periods of service in the National 
Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The claim was remanded by the Board for additional 
development in September 1996, denied by the Board in August 
2002, and remanded to the Board by the Court of Appeals for 
Veteran's Claims in March 2003.  The Board remanded the claim 
for additional development in December 2003, April 2005, and 
December 2006.

Unfortunately, another remand is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In its December 2006 remand, the Board ordered the RO to 
schedule the veteran for a VA examination.  The veteran 
attended this examination in April 2007, when he was examined 
by Dr. Tyler Gunderson.  Dr. Gunderson did not adequately 
address the question of a medical nexus and ordered an MRI 
which he did not review before completing the examination.  
As such, in May 2007 the RO requested that the claims file be 
returned to Dr. Gunderson so that he could review all of the 
evidence of records and provide an opinion.  An addendum to 
the VA examination was prepared in October 2007.  However, it 
was written by another examiner, Dr. Stephen B. Johnson, who 
had not previously examined the veteran.  Dr. Johnson found 
there was not a medical nexus between the claimed injuries 
and service, but failed to discuss the documented medical 
evidence.  As such, in October 2007 the RO requested yet 
another addendum to the VA examination.  This addendum was 
prepared by Dr. Johnson in January 2008.  Dr. Johnson 
discussed the veteran's medical history before concluding 
there was no medical nexus between the claimed injuries and 
service.

The Board finds that this series of inadequate examinations 
does not satisfy the Board's December 2006 request for a VA 
examination.  The examiner who actually examined the veteran 
did not offer a proper medical opinion on the question of a 
medical nexus.  Instead, an unfavorable opinion was prepared 
in two parts by a doctor who had never met with or examined 
the veteran.  The veteran is entitled to a medical opinion 
from a VA examiner by whom he was actually examined.  As 
such, a new examination must be completed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner and must be completely 
reviewed prior to the examination.  The 
results of any necessary diagnostic 
tests should be associated with the 
claims file and reviewed prior to 
completion of the opinion.

The examiner should conduct a complete 
history and physical in order to 
ascertain the nature and etiology of 
any ankle, knee, or hip disorders, to 
include a diagnosis for each disorder 
identified.  The examiner should state 
whether any current ankle, knee, or 
right hip disorders are at least as 
likely as not related to service or 
have been chronic and continuous since 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

